DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102 (A2) as being anticipated by Choi et al. (US 2021/0399173 A1).
Regarding Claim 1, Choi (Fig. 2) discloses a method for forming a light emitting diode (LED), comprising: 
forming an n-type layer (103, doped n-type with Si) of the LED on a substrate (101); 
forming at least one sidewall restriction layer (104b, 106b) of the LED on the substrate (101, 102), wherein 
the at least one sidewall restriction layer (104b, 106b) is comprised of aluminum-based material (“AlxGa1-xAs”) and configured to redirect carriers within the LED away from etching defects in a sidewall of the LED after subsequent partial oxidation [“Al in Al.sub.xGa.sub.1-xAs is oxidized from outermost sidewalls of the first conductive layer 104b and the second conductive layer 106b, thereby forming the first current blocking layer 104a and the second current blocking layer 106a” 0078-0079]; 
forming a quantum well layer (105) of the LED on the substrate (101, 102); 
forming a p-type layer (107) of the LED on the substrate (101, 102); 
exposing the substrate (101, 102) to water vapor (“An oxidization process of the first conductive layer 104b and the second conductive layer 106b may be performed by increasing temperature to at least about 400° C. while flowing deionized water in an atmosphere of oxygen (02)” 0079]; and 
heating the substrate (increasing temperature to at least about 400° C) to selectively oxidize at least an outer portion (106a, 104a) of the at least one sidewall restriction layer (104b, 106b) to increase a quantum efficiency of the LED [0070, 0079] (Fig. 2C).

Regarding Claim 8, Choi discloses the method of claim 1, wherein the quantum well layer incudes a multi-quantum well (MQW) [0092].

Regarding Claim 9, Choi discloses the method of claim 1, wherein the at least one sidewall restriction layer (104) of an aluminum-based material is formed on the n-type layer (103).

Regarding Claim 10, Choi discloses the method of claim 1, wherein 
the at least one sidewall restriction layer (106) of the aluminum-based material is formed on the quantum well layer (105) and is additionally configured to function as an electron blocking layer (current blocking).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2- 7is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0399173 A1) in view of Ledenzonet al. (US 2005/0100068 A1).
Regarding Claim 2, Choi discloses the method of claim 1, further comprising: 
forming the p-type layer (107) including at least one first aluminum-based material layer (“p-AlGaInP”); and 
Choi does not explicitly disclose forming the p-type layer as a first superlattice and selectively oxidizing at least a first outer portion of the at least one first aluminum-based material layer of the first superlattice to form a first one of the at least one sidewall restriction layer.
Ledentsov (Fig. 7) discloses a first superlattice (520, DBR) and selectively oxidizing at least a first outer portion (“upon wet oxidation, the aperture layer is oxidized only partially forming an oxide-confined aperture”) of the at least one first aluminum-based material layer of the first superlattice to form a first one of the at least one sidewall restriction layer [0019, 0037].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Choi in view of Ledentsov such that the p-type layer as a first superlattice and selectively oxidizing at least a first outer portion of the at least one first aluminum-based material layer of the first superlattice to form a first one of the at least one sidewall restriction layer in order to create VCSEL with oxide-confined aperture inside DBR that does not hinder effective current conductivity from the sidewalls [0038].

Regarding Claim 3, Choi in view of Ledentsov discloses the method of claim 2, 
Choi in view of Ledentsov does not explicitly disclose the first superlattice includes at least one p-type aluminum indium nitride layer and at least one gallium nitride layer.
However, Ledentsov discloses GaN-based lasers with layers based on GaN alloy and the substrate and DBR layers can be formed of any III-V semiconductor material or III-V semiconductor alloy [0022]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Choi in view of Ledentsov such that the first superlattice includes at least one p-type aluminum indium nitride layer and at least one gallium nitride layer since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 4, Choi in view of Ledentsov discloses the method of claim 2, wherein the first superlattice  includes at least one p-type aluminum gallium arsenide layer and at least one gallium arsenide layer. (p-AlGaInP; Typical VCSELs based on GaAs/GaAlAs [0004]


Regarding Claim 5, Choi discloses the method of claim 1, further comprising: 
forming the n-type layer (103) as a second superlattice including at least one second aluminum-based material layer (“n-aluminum gallium indium phosphide (AlGaIn”);
Choi does not explicitly disclose a second superlattice and selectively oxidizing at least a second outer portion of the at least one second aluminum-based material layer of the second superlattice to form a second one of the at least one sidewall restriction layer.
Ledentsov (Fig. 7) discloses a second superlattice and selectively oxidizing at least a second outer portion of the at least one second aluminum-based material layer of the second superlattice to form a second one of the at least one sidewall restriction layer.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Choi in view of Ledentsov such that a second superlattice and selectively oxidizing at least a second outer portion of the at least one second aluminum-based material layer of the second superlattice to form a second one of the at least one sidewall restriction layer to form a first one of the at least one sidewall restriction layer in order to create VCSEL with oxide-confined aperture inside DBR that does not hinder effective current conductivity from the sidewalls [0038]


Regarding Claim 6, Choi in view of Ledentsov discloses the method of claim 5, 
Choi in view of Ledentsov does not explicitly disclose wherein the second superlattice includes at least one n-type aluminum indium nitride layer and at least one gallium nitride layer.
However, Ledentsov discloses GaN-based lasers with layers based on GaN alloy and the substrate and DBR layers can be formed of any III-V semiconductor material or III-V semiconductor alloy [0022]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Choi in view of Ledentsov such that the second superlattice includes at least one n-type aluminum indium nitride layer and at least one gallium nitride layer since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).


Regarding Claim 7, Choi in view of Ledentsov discloses the method of claim 5, wherein the second superlattice includes at least one n-type aluminum gallium arsenide layer and at least one gallium arsenide layer. (Typical VCSELs based on GaAs/GaAlAs [0004]





Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0399173 A1)
Regarding Claim 11, Choi discloses the method of claim 1, further comprising: heating the substrate to a temperature ( temperature to at least about 400° C) 
Choi does not explicitly disclose a temperature of approximately 500 degrees Celsius to approximately 800 degrees Celsius.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Choi such that heating the substrate to a temperature of approximately 500 degrees Celsius to approximately 800 degrees Celsius since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 13-20 are allowed.
The following is an examiner's statement of reasons for allowance:
With regards to claim 13, none of the prior art teaches or suggests, alone or in combination, “; exposing the substrate to water vapor in a nitrogen ambient for approximately 30 seconds to approximately 600 seconds; and heating the substrate to a temperature of approximately 500 degrees Celsius to approximately 800 degrees Celsius to selectively oxidize at least an outer portion of the at least one sidewall restriction layer to increase a quantum efficiency of the LED.” in the combination required by the claim.
Claims 14-18 are allowed by virtue of their dependency on the independent claim 13


With regards to claim 19, none of the prior art teaches or suggests, alone or in combination, “; exposing the substrate to water vapor in a nitrogen ambient for approximately 30 seconds to approximately 600 seconds; and heating the substrate to a temperature of approximately 500 degrees Celsius to approximately 800 degrees Celsius to selectively oxidize at least an outer portion of the at least one sidewall restriction layer to increase a quantum efficiency of the LED” in the combination required by the claim.
Claims 20 is allowed by virtue of their dependency on the independent claim 19


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891 


/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891